         Case 8:20-cv-00345-TDC Document 36 Filed 01/22/21 Page 1 of 19



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND



 DALE BIGHAM,

        Plaintiff,

         V.



 WEXFORD HEALTH SOURCES,INC.,
 CORIZON HEALTH,INC.,
 DR. LIBERATUS DeROSA,
 MILLICENT JENKINS,R.N.,
 PAUL MATERA,M.D.,
                                                              Civil Action No. TDC-20-0345
 BEN OTEYZA,M.D.,
 BERNARD ALENDA,
 Nurse Practitioner^
 NICOLE HARGRAVES,
 Medical Health Services Administrator, JCI^
 EMMANUEL ESIANOR,P.A.,
 DR. KASAHUM TEMESGEN and
 DR. MOFIKPARA WRIGHT,

        Defendants.




                                 MEMORANDUM OPINION


       Dale Bigham, an inmate incarcerated at the Jessup Correctional Institution ("JCI") in

Jessup, Maryland, has filed this civil action pursuant to 42 U.S.C. § 1983 in which he alleges that

he received inadequate medical care in violation of his rights under the Eighth Amendment of the

United States Constitution. He also alleges that his medical records were falsified and he was

unable to file complaints because of the threat of retaliation. Defendants Wexford Health

Resources,Inc.("Wexford"); Dr. Liberatus DeRosa; Millicent Jenkins,R.N.; Dr.Paul Matera; Dr.

Ben Oteyza; Emmanuel Esianor, P.A.; Dr. Kasahun Temesgen; Dr. Mokifpara Wright; Bernard

Alenda, N.P.; and Nicole Hargraves, the Medical Services Administrator of JCI (collectively the
         Case 8:20-cv-00345-TDC Document 36 Filed 01/22/21 Page 2 of 19



"the Wexford Defendants") have filed a Motion to Dismiss or, in the Alternative, Motion for

Summary Judgment relating to the time period up to December 31, 2018, during which Wexford

was the contract medical provider at JCI. Defendants Corizon Health, Inc. ("Corizon"), Dr.

DeRosa, Nurse Jenkins, Dr. Matera, Esianor, Dr. Temesgen, Dr. Wright, and Margraves

(collectively the "Corizon Defendants") have filed a Motion to Dismiss or, in the Alternative,

Motion for Summary Judgment relating to the time period from January 1, 2019 forward, during

which Corizon was the contract medical provider at JCI. Although Bigham was provided with

notice of Defendants' Motions and informed of his right to file memoranda in opposition to the

Motions,he has filed no response to either Motion. Upon consideration ofthe submitted materials,

the Court finds that no hearing is necessary. See D. Md.Local R. 105.6. For the reasons set forth

below, the Motions will be granted.

                                        BACKGROUND


       Bigham, who has been incarcerated for over eight years, was bom with scoliosis of the

spine and degenerative disc disease. He alleges that his back condition has deteriorated, that there

are bulges between his L-5 and S-1 spaces, that he has difficulty walking because of pain. He had

two surgeries in 1994 prior to his incarceration, his specific back issues developed after a motor

vehicle accident in 2001, and as of 2019, he had been suffering from lumbar disc disease for the

past eight to nine years.

       Bigham specifically alleges that Defendants have failed to provide adequate medical care

for his conditions,including by failing to provide needed treatment, delaying treatment, and failing

to investigate ways to address his conditions. Specifically, he alleges that the following

Defendants "failed to appropriately address even the minimum required standards of medical

care/treatment" for his back problems on these dates: Dr. Matera from December 22, 2014
         Case 8:20-cv-00345-TDC Document 36 Filed 01/22/21 Page 3 of 19



forward; Alenda from December 22,2014 to December 18,2017;Dr. Oteyza from March 22,2016

forward; Dr. DeRosa on October 11, 2017, February 13, 2018, September 14, 2018, October 18,

2018, and April 17, 2019; Jenkins on April 16, 2019; Esianor on April 16, 2019; Dr. Wright on

July 29, 2019, August 14, 2019, August 16, 2019, October 7, 2019, and October 21, 2019; and

Hargraves on January 24,2020. He also alleges that Dr. Teraesgen refused to approve medications

prescribed for him by other medical providers.

       As examples of inadequate care, Bigham alleges that when he requested a four-wheeled

walker in early 2017, he instead received a two-wheeled walker, which causes him pain; that

despite being informed that he would be sent outside of the prison for a magnetic resonance

imaging ("MRI"), he has not received such an MRI over the past eight years;"that he received

physical therapy on only one occasion; and that he presently receives no pain medication. He

further alleges that Esianor has falsified his medical records and that he cannot file internal

Administrative Remedy Procedure complaints("ARPs")out offear ofretaliation. Finally, he also

asserts that several Defendants have acknowledged that Corizon has a policy of keeping medical

care "to the extreme minimum, unless any person is dying." Am. Compl. at 4, ECF No. 6. He

claims that this direction comes from the "higher echelon" of Corizon, id., which he asserts is part

of the same business as Wexford, and that the savings go to bonuses for certain Defendants.

I.     Wexford Care


       According to Bigham's medical records, on February 22, 2017, shortly after Bigham was

transferred to JCI from another prison, Bigham submitted a sick call request complaining of

worsening low back pain and seeking renewal ofan order granting him a bottom bunk for medical

reasons. On February 26, 2017, Dr. Monica Stallworth examined Bigham. Although she was

aware from his medical records that Bigham had a history of chronic back pain, had undergone a
         Case 8:20-cv-00345-TDC Document 36 Filed 01/22/21 Page 4 of 19



cervical fusion with a bone graft from his hip, and had low back pain due to degenerative joint

disease that radiated to the legs, she did not find him in distress. She continued his existing

prescriptions for Indomethacin and Amitriptyline for pain and renewed his bottom bunk order for

one year.


       On April 10,2017,following another sick call request reporting chronic low back pain, Dr.

Contah Nimely examined Bigham. On that visit, Bigham reported no impairment of his activities

of daily living ("ADLs"). Bigham stated that the Amitriptyline prescribed for him helped but did

not resolve his pain. Dr. Nimely increased the dosage of Amitriptyline through July 2017.

       On July 12,2017,Dr. Nimely again examined Bigham for chronic low back pain. Bigham

reported no impairment of his ADLs but stated that Amitriptyline did not relieve his pain. Dr.

Nimely renewed Bigham*s prescription for Amitriptyline but also prescribed Mobic and Tylenol

for pain. On August 2,2017,during a chronic care visit, Bigham told Nurse Practitioner Munjanja

Litell that Mobic provided him good pain relief.

       On October 11, 2017, Dr. DeRosa examined Bigham in the chronic care clinic. After

Bigham reported that his medications were not providing effective pain relief, and that

Amitriptyline was effective only as a sleep aid, DeRosa discontinued the prescription for

Amitriptyline and prescribed Cymbalta for pain. DeRosa also recommended that Bigham continue

spine conditioning exercises. On December 18, 2017, based on a request from Bigham, Dr.

DeRosa submitted a request that Bigham receive feed-in status, which allowed him to take his

meals in his cell.


       On May 21,2018,Bigham submitted a sick call request seeking a chronic care appointment

and complained that a prior appointment had been canceled. The next day, during a visit with

Motunrayo Adegorusi, a nurse practitioner, Bigham reported that Cymbalta did not adequately
           Case 8:20-cv-00345-TDC Document 36 Filed 01/22/21 Page 5 of 19



address his pain. Adegorusi renewed the Cymbalta prescription but also preseribed Extra Strength

Tylenol.

       On July 25, 2018, Bigham filed another sick call slip complaining of numbness and low

back pain at the L4-5 level of his spine. On August 15, 2018, Jenkins provided a back brace to

Bigham. On August 16, 2018, Bigham told Adegorusi that he was not receiving his Cymbalta,

and his pain medications were renewed. On October 25, 2018, Jenkins issued a cane to Bigham

to facilitate his movement with back pain.

       On November 4, 2018, after Bigham reported that he was not taking his medication. Dr.

Darryl Hill discontinued the Cymbalta prescription with Bigham's agreement. As Bigham

continued to report severe chronic pain, Dr. Hill prescribed Tramadol for the pain.

       On November 27, 2018 and December 6, 2018, Bigham filed sick call requests

complaining of low back pain, numbness in his toes, and difficulty sleeping and walking due to

pain, and he requested a walker. During a visit on December 6,2018,Bigham asked for Tramadol,

and a nurse practitioner reviewed his prescriptions and noted that the Tramadol prescription

remained active. On December 26 and 27, Bigham submitted additional sick call requests

complaining ofhis back pain and requesting a walker and renewal ofhis feed-in cell order. During

a visit -with a nurse on December 27, 2018, Bigham complained that he was dizzy, had fallen in

the medication line, and was unsteady with a cane. Bigham rated his pain as 10/10. Though the

nurse observed Bigham's gait was steady, she advised Bigham to submit a sick call request to be

evaluated for a walker. She renewed his feed-in status for one month.

       On December 31,2018, Wexford ceased to be the contract medical provider for Maryland

prisons.
         Case 8:20-cv-00345-TDC Document 36 Filed 01/22/21 Page 6 of 19



11.    Corizon Care


       On January 1, 2019, Corizon became the contract medical provider for Maryland prisons.

On January 2, 2019, during a visit with a physician's assistant, Bigham reported falling several

times, most recently on December 27,2018, when he was using a cane. Bigham also complained

that his low back pain radiated to his left leg, his toes were numb, and his leg was "giving out"

intermittently. Med.Records at 53,EOF No. 26-4. The physician's assistant contacted Jenkins to

request a walker for Bigham and renewed the order for feed-in status for one year.

        On January 25, 2019, Bigham saw Adegorusi for pain management. After Bigham

reported that Tramadol and Tylenol were providing him with adequate pain relief, Adegorusi

submitted another non-formulary drug request for Tramadol, which Dr. Temesgen approved. On

February 5, 2019, Bigham was provided with a two-wheeled walker. On February 9, 2019, he

requested that it be exchanged for a four-wheeled rolling walker.

        On March 10,2019,Bigham complained during a sick call visit ofback pain and requested

more pain medication.       Because Bigham's Tramadol prescription was current, the nurse

practitioner ordered 400 mg ofIbuprofen for him for the next month.

        On April 16, 2019, Bigham met with Jenkins about his request to exchange his two-

wheeled walker for a four-wheeled rolling walker with a seat. In a declaration, Jenkins has

explained that she determined that a four-wheeled walker was inappropriate for Bigham because

it continues rolling once it starts unless the patient uses the hand brake to stop it, and that Bigham

would have had great difficulty using the hand brake. In her judgment, he was not stable enough

to push the walker and use the hand brake, so she did not approve it for safety reasons.

        Also on April 16, 2019, Bigham saw Esianor about his back pain, reported that Tramadol

and Tylenol Extra Strength were proving ineffective, and requested additional pain medication.
         Case 8:20-cv-00345-TDC Document 36 Filed 01/22/21 Page 7 of 19



Esianor decided to order Biofreeze gel for Bigham, which is another type of pain reliever but in

gel form. Bigham refused to allow Esianor to conduct a full medical examination. Although

Bigham has claimed that Esianor falsified the medical records relating to this visit, Esianor has

submitted a declaration in which he denies doing so.

       On April 17, 2019, Bigham was seen by Dr. DeRosa. Bigham stated that his pain was

continuing to worsen and that he was unable to walk any distance without pain. Bigham also

requested a sitting walker. Dr. DeRosa performed a physical examination and concluded that

Bigham did not need a sitting walker for the few trips he made. After DeRosa adjusted the height

of the walker, Bigham stated that he felt much better support.

       During the physical examination, Bigham displayed severe left radiculopathy and

numbness on the left lower leg laterally and medially. He had decreased position sense to the legs,

without motor weakness, and his deep tendon reflexes("DTR")were greater on the right leg than

the left, with sensations and DTR reduced on the left. Dr. DeRosa submitted a request for a lumbar

spine MRI to evaluate the numbness in the left leg in order to rule out a correctable nerve

compression. He also submitted a non-formulary request for Tramadol, which was approved by

Dr. Temesgen.

       On July 8, 2019, Bigham saw nurse practitioner Bemard Alenda for complaints of

headaches and requested a change to a pain reliever other than Tramadol. Alenda prescribed

Tylenol No. 3 and Robaxin. On July 25, 2019, a nurse practitioner informed Bigham that he had

an upcoming lumbar MRI. On July 29, 2019, Dr. Wright examined Bigham and found tenderness

in the posterior spine and paravertebral muscle spasm. Bigham reported that he occasionally

wobbled while walking with his two-wheeled walker and again requested a four-wheeled walker.
         Case 8:20-cv-00345-TDC Document 36 Filed 01/22/21 Page 8 of 19



       On August 14, 2019, Bigham had an appointment for an MRI of the lumbar spine at Bon

Secours Hospital. The MRI found degenerative changes at L3-4 through L5-SI but was

incomplete because Bigham got claustrophobic in the MRI machine. On August 16, 2019, Dr.

Wright submitted a request for an open MRI scan of the lumbosacral spine. On October 7, 2019,

Dr. Wright submitted a follow-up request for the open MRI.

       On October 21, 2019, Bigham saw Dr. Wright for a chronic care visit. Bigham reported

shooting pain dovra both legs, numbness in the toes ofhis left foot,and increased difficulty walking

with the walker. Bigham, who was already housed in a handicapped cell with bed rails to aid him

in walking, requested a wheelchair. He stated that his current pain medications provided relief

only for a few hours. Dr. Wright requested a wheelchair and continued Bigham's medications.

On October 24,2019,Bigham had an open MRI ofthe lumbar spine at the Johns Hopkins Hospital

Outpatient Center. The MRI showed "(1) multi-level disc degeneration and facet hypertrophy,

resulting in mild neuroforaminal narrowing at L3-4, L4-5, and L5-S1;(2) Grade 1 retrolisthesis

L4 on L5; and (3) degenerative changes at L5-S1 with significant loss of intervertebral disc

height." Med. Records at 65,EOF No. 33-6.

       On November 6, 2019, Dr. Wright submitted a nonformulary order for Tylenol No. 3 for

Bigham. On November 13, 2019, Dr. Temesgen approved the request for a 21-day supply. On

December 5, 2019, Bigham received a wheelchair. On December 17, 2019, Bigham received a

prescription for Naprosyn, another pain reliever.

       On January 9,2020,Dr. Wright met with Bigham to discuss the MRI results. Bigham was

reporting that his pain was 7/10 and that Naprosyn was providing no helpful relief. Dr. Wright

prescribed Tylenol No.3 and Cymbalta for pain and submitted a request for a consultation with an

orthopedist. On January 21, 2020, during a visit with Dr. Wright, Bigham complained of
         Case 8:20-cv-00345-TDC Document 36 Filed 01/22/21 Page 9 of 19



increasing low back pain, reported as 8/10, with numbness in the toes on his right foot. Bigham

said Cymbalta did not provide him with effective pain relief.

       On March 5,2020, Bigham was seen by a nurse practitioner who informed him that there

had been a request for a consultation with an orthopedist. On March 18, 2020, Bigham reported

to Dr. Wright continuing chronic pain radiating to his legs with numbness in his toes. Bigham was

wheelchair bound and unable to stand without support. Because Bigham stated that Cymbalta

provided no pain relief, that medication was discontinued.

       On June 18, 2020, Bigham saw Alenda for his low back pain and neuropathy. Alenda re-

prescribed Tramadol for Bigham's pain. Dr. Temesgen approved the non-formulary request for

Tramadol. On July 22, 2020, Bigham spoke by telephone with Dr. Temesgen for a pain

management review. Dr. Temesgen concluded, based on Bigham's statements,that Bigham's pain

medications were providing adequate pain control. He also concluded that Bigham needed an

orthopedics consultation and submitted a request.

       According to Dr. Temesgen,the Regional Medical Director for Corizon,Bigham's October

24,2019 MRI showed mild foraminal narrowing and a mild loss ofdisc space. In his view,surgery

is not a likely next step because neurosurgeons do not operate unless there is a severe spinal

stenosis or signs of spinal cord compression, neither of which is present. Nevertheless, he

recommended an orthopedic consultation because an orthopedist "could recommend more

conservative treatment such as epidural steroid injections or physical therapy." Temesgen Decl.^

6, ECF No. 33-10. Due to the C0VID-I9 pandemic, however, all outside referrals are currently

on hold unless the consultation is for a life-threatening condition, which Bigham's condition is

not. In Dr. Temesgen's medical opinion, the care and medications provided to Bigham have been

appropriate. Dr. DeRosa concurs in that opinion.
         Case 8:20-cv-00345-TDC Document 36 Filed 01/22/21 Page 10 of 19



        Dr. Temesgen and Dr. DeRosa both deny Bigham's assertion that Corizon has a policy of

keeping medical care to a minimum unless the patient is dying. In his declaration, Dr. Temesgen

states that Corizon medical providers use their medical judgment to determine the appropriate

course of treatment for each patient. Dr. Temesgen denies that Corizon medical providers

withhold medical care to save money from which they receive year-end bonuses or that Corizon

has a bonus incentive program to reward health care providers who withhold medically necessary

care.



        Bigham filed his original Complaint on February 3,2020 and, at the Court's direction,filed

an Amended Complaint on March 16, 2020. Bigham alleges that Defendants provided him with

constitutionally inadequate medical care for his chronic back pain, in violation of the Eighth

Amendment. He also alleges that Esianor falsified his medical records, that he was unable to file

ARPs out of fear of retaliation, and that Corizon has a policy of keeping medical care to a

minimum. Bigham seeks compensatory and ptmitive damages, as well as injunctive relief,

including an order that Defendants treat his medical condition.

                                           DISCUSSION


        In their Motions, the Wexford Defendants and the Corizon Defendants seek dismissal

pursuant to Federal Rule of Civil Procedure 12(b)(6) or summary judgment pursuant to Rule 56.

Defendants argue that Bigham has failed to state a plausible claim for relief, and that there is no

genuine dispute of material fact whether they acted with deliberate indifference to Bigham's

serious medical needs in violation ofthe Eighth Amendment. The Wexford Defendants also assert

that certain claims are barred by the statute of limitations.




                                                  10
        Case 8:20-cv-00345-TDC Document 36 Filed 01/22/21 Page 11 of 19



I.     Legal Standards

       To defeat a motion to dismiss under Rule 12(b)(6), the complaint must allege enough facts

to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is

plausible when the facts pleaded allow "the Court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Id. Although courts should construe pleadings of

self-represented litigants liberally, Erickson v. Pardus, 551 U.S. 89,94(2007), legal conclusions

or conclusory statements do not suffice, Iqbal, 556 U.S. at 678. The Court must examine the

complaint as a whole, consider the factual allegations in the complaint as true, and construe the

factual allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266,

268 (1994); Lambeth v. Bd. ofComm'rs ofDavidson Cty., 407 F.3d 266,268(4th Cir. 2005),

       When deciding a motion to dismiss under Rule 12(b)(6), the Court considers only the

complaint and any attached documents "integral to the complaint." Sec'y ofState for Def v.

Trimble Navigation Ltd., 484 F.3d 700,705 (4th Cir. 2007). Courts must treat such a motion as a

motion for summary judgment where matters outside the pleadings are considered and not

excluded. Fed. R. Civ. P. 12(d). Before converting a motion to dismiss to one for summary

judgment, courts must give the nonmoving party "a reasonable opportunity to present all the

material that is pertinent to the motion." Id. "Reasonable opportunity" has two requirements: (1)

the nonmoving party must have some notice that the court is treating the Rule 12(b)(6) motion as

a motion for summary judgment; and (2) the nonmoving party must be afforded "a reasonable

opportunity for discovery" to obtain information essential to oppose the motion. Gay v. Wall, 761

F.2d 175, 177 (4th Cir. 1985). Here, the notice requirement has been satisfied by the title of

Defendants' Motions. To show that a reasonable opportunity for discovery has not been afforded,

the nonmoving party must file an affidavit or declaration under Rule 56(d), or an equivalent filing,



                                                11
         Case 8:20-cv-00345-TDC Document 36 Filed 01/22/21 Page 12 of 19



explaining why "for specified reasons, it cannot present facts essential to justify its opposition."

Fed. R. Civ.P. 56{d)\ see Harrods Ltd. v. Sixty Internet Domain Names^ 302 F.3d214,244-45 (4th

Cir. 2002). Bigham has not responded to the Motions and thus has not asserted that he needs

additional discovery in order to address the Motions. The Court therefore will construe

Defendants' Motions as motions for summary judgment for purposes of the arguments requiring

consideration ofthe submitted declarations and exhibits.

        Under Federal Rule of Civil Procedure 56, the Court grants summary judgment if the

moving party demonstrates that there is no genuine issue as to any material fact, and that the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 322(1986). In assessing the Motion, the Court views the facts in the light

most favorable to the nonmoving party, "with all justifiable inferences" drawn in its favor.

Anderson v. Liberty Lobby, Inc., All U.S. 242, 255 (1986). The Court may rely only on facts

supported in the record, not simply assertions in the pleadings. Bouchat v. Bait. Ravens Football

Club, Inc., 346 F.3d 514, 522(4th Cir. 2003). A fact is "material" if it "might affect the outcome

of the suit under the governing law." Anderson, All U.S. at 248. A dispute of material fact is

"genuine" only if sufficient evidence favoring the nonmoving party exists for the trier of fact to

return a verdict for that party. Id.

U.      Eighth Amendment

        The Eighth Amendment, which protects prisoners from "cruel and unusual punishment,"

prohibits "unnecessary and wanton infliction of pain" against inmates. Gregg v. Georgia, 428

U.S. 153, 173 (1976); see Estelle v. Gamble, 429 U.S. 97, 102-03 (1976); Scinto v. Stansberry,

841 F.3d 219, 225 (4th Cir. 2016). In order to state an Eighth Amendment claim for inadequate

medical care, a plaintiff must demonstrate that the actions of the defendants or their failure to act


                                                 12
         Case 8:20-cv-00345-TDC Document 36 Filed 01/22/21 Page 13 of 19



amounted to deliberate indifference to a serious medical need. See Estelle,429 U.S. at 106. Such

deliberate indifference requires proof that, objectively, the prisoner plaintiff was suffering from a

serious medical need and that, subjectively, the prison staff was aware of the need for medical

attention but failed to either provide it or ensure the needed care was available. See Iko v. Shreve,

535 F.3d 225,241 (4th Cir. 2008).

        Objectively, the medical condition at issue must be serious. Hudson v. McMillian, 503

U.S. 1, 9 (1992). A medical condition is serious when it is "so obvious that even a lay person

would easily recognize the necessity for a doctor's attention." Iko^ 535 F.3d at 241 (citation

omitted). As for the subjective component,"[a]n official is deliberately indifferent to an inmate's

serious medical needs only when he or she subjectively knows of and disregards an excessive risk

to inmate health or safety." Jackson v. Lightsey^ 775 F.3d 170, 178 (4th Cir. 2014)(quoting

Farmer v. Brennan^ 511 U.S. 825, 837 (1994)). "[I]t is not enough that an official should have

known ofa risk; he or she must have had actual subjective knowledge of both the inmate's serious

medical condition and the excessive risk posed by the official's action or inaction." Id. (citations

omitted)."[Mjany acts or omissions that would constitute medical malpractice will not rise to the

level of deliberate indifference." Id. "Deliberate indifference is more than mere negligence, but

less than acts or omissions done for the very purpose ofcausing harm or with knowledge that harm

will result." Scinto, 841 F.3d at 225 (internal alterations omitted). Under this standard, a mere

disagreement between an inmate and a physician over the appropriate level of care does not

establish an Eighth Amendment violation absent exceptional circumstances. Id. Moreover, even

if the requisite subjective knowledge is established, an official may avoid liability if the official

"responded reasonably to the risk, even if the harm ultimately was not averted." See Farmer v.

Brennan,511 U.S. 825, 844(1994).



                                                 13
        Case 8:20-cv-00345-TDC Document 36 Filed 01/22/21 Page 14 of 19



       A review ofBigham's allegations and the record evidence establishes that Bigham has not

provided a sufficient basis to proceed fiirther on his deliberate indifference claim. Although there

is no dispute that Bigham's back condition was an objectively serious medical conditioii,the record

does not support the conclusion that Defendants, individually or collectively, acted with deliberate

indifference to his medical needs. The record reflects that from 2017 to 2020, Defendants and

other medical staffregularly conducted examinations and medical visits to address Bigham's back

condition, within a reasonable time period after he made sick call requests. Contrary to Bigham's

claim that he never received pain medication, the records establish that the medical providers

routinely prescribed pain relievers, including Amitriptyline, Cymbalta, Tramadol, Tylenol No. 3,

Naprosyn, and others, and that they adjusted doses and switched among pain relievers when he

reported that some were proving ineffective. The records also establish that Dr. Temesgen

regularly approved these pain medications. Although the pain medication did not resolve all of

Bigham's pain, the history of prescribing such medication reveals a reasonable response to his

condition and a lack of disregard for it. See Farmer,511 U.S. at 844.

        Likewise, Bigham's claim that he never received an MRI is squarely refuted by the medical

records reflecting that he was recommended for an MRI in April 2019, received an incomplete

MRI on August 14,2019,and received a complete,open MRI on October 24,2019. Notably,there

is no evidence that an MRI was needed before those times, and based on Dr. Temesgen's unrefuted

opinion, the MRI results do not reveal any previously undiagnosed need for surgery. There may

be a fair question whether the present understanding that Bigham should receive an orthopedic

consultation to allow for consideration ofother forms oftreatment could have been reached earlier,

as it was first recommended in January 2020 and has not occurred because of the COVID-19

pandemic, or that physical therapy could have been attempted earlier. In the context of the entire


                                                 14
        Case 8:20-cv-00345-TDC Document 36 Filed 01/22/21 Page 15 of 19



treatment history, however, which included repeated medical visits, regular adjustments to pain

medication,the provision ofwalkers, canes, and feed-in and bottom-bunk status, and the provision

of MRIs,any such failures would amount only to negligence and do not meet the high standard of

deliberate indifference to a serious medical need. See Scinto, 841 F.3d at 225.

        As to the specific claim that Bigham was improperly denied a four-wheeled walker in April

2019, Jenkins, who made the decision to deny Bigham's request to switch from a two-wheeled

walker to a four-wheeled walker, has provided a declaration stating that the decision was based on

her medical judgment that with his back condition, Bigham could not safely operate the four-

wheeled walker, which required the use of a hand brake to stop it from rolling. This conclusion

was supported by Dr. DeRosa. Where Bigham has provided no basis to conclude that Jenkins's

determination reflected a subjective knowledge that the failure to provide the four-wheeled walker

created an excessive risk to Bigham's health and safety, his claim amounts to only a disagreement

with a medical decision, which is insufficient to support a claim of deliberate indifference. See

Jackson^ IIS F.3d at 178; Scinto, 841 F.3d at 225.

       Finally, the record does not support claims of deliberate indifference against the specific

Defendants. The claim against Jenkins, which is focused on the provision of the walker, and the

claim against Dr. Temesgen, relating to the alleged failure to approve pain medications, have

already been addressed. The claims against Dr. Matera and Dr. Oteyza are based on unspecified

claims of deficient treatment in 2014 and 2016,respectively, that are too vague to state a plausible

claim for relief, and the record provides no evidence of any more recent participation in Bigham's

care by these Defendants.

       On the identified date in question, April 15,2019,Esianor ordered Biofreeze for pain relief.

Likewise, Alenda's involvement with the treatment ofBigham's back pain consisted ofre-ordering


                                                15
        Case 8:20-cv-00345-TDC Document 36 Filed 01/22/21 Page 16 of 19



or changing Bigham's pain medications on two occasions, July 8,2019 and June 18,2020. On the

only identified dates when Dr. DeRosa saw Bigham to address his back pain, Dr. DeRosa ordered

Cymbalta on October 11,2017 and declined the four-wheeled walker but ordered an MRI on April

17, 2019. In the absence of any specific basis to conclude that the pain medications prescribed

were inappropriate, these actions all reflect reasonable responses to Bigham's condition and, at

most, reflect a disagreement between a patient and a physician that does not establish deliberate

indifference. See Wright v. Collins, 766 F.2d 841,849(4th Cir. 1985).

       On the identified dates between July 29,2019 and October 21, 2019, Dr. Wright examined

Bigham in advance of his August 14,2016 MRI and then ordered an open MRI after the first MRI

was deemed incomplete due to Bigham's claustrophobia. That second MRI occurred on October

24,2019. With these procedures scheduled at the time ofthe examinations,the lack of additional

treatment other than continuing pain medications and providing a wheelchair did not amount to

deliberate indifference. Lastly, the allegations against Margraves relating to January 24, 2020 are

too vague to support a claim and are in any event unsupported by medical records. The Motions

will be granted as to the individual Defendants.

       As for the claims against Wexford and Corizon,they also fail. As private entities providing

legally required health care for the Maryland prison system, Wexford and Corizon may be held

liable under § 1983 only to the extent that individual medical providers violated Bigham's

constitutional rights, and the violation was caused by an unconstitutional custom or policy, such

as a policy of deliberate indifference to serious medical needs. See Austin v. Paramount Parks,

Inc., 195 F.3d 715,727-28 (4th Cir. 1999); Monell v. Dep't ofSoc. Servs. ofthe City ofNew York,

436 U.S. 658, 690-91 (1978). First, as discussed above, the evidence does not support a finding

of a deliberate indifference by the individual medical providers, so there is no basis for liability



                                                   16
         Case 8:20-cv-00345-TDC Document 36 Filed 01/22/21 Page 17 of 19



against Wexford or Corizon. See Monell,436 U.S. at 692. Second,although Bigham has generally

asserted that Corizon directs its personnel to keep medical care "to the extreme minimum unless

any Person is dying," supposedly to pay for bonuses for Corizon staff, Am. Compl. at 4,this claim

is based on alleged statements by unidentified Defendants. Where Dr. DeRosa and Dr. Temesgen

have specifically denied, in their declarations, the existence of such a custom or policy, and

Bigham has not even identified the individuals who purportedly told him of such a policy, he has

not provided sufficient evidence to establish a genuine issue of material fact on this question. The

Motion will be granted as to Corizon and Wexford as well.

III.   Remaining Claims

       Bigham alleges that on or about April 16, 2019, Esianor falsified his medical records, in

violation ofthe Health Insurance Portability and Accountability Act("HIPAA"),Pub. L.No. 104-

191, 110 Stat. 1936 (1996), and the "OIHS/OTS" manual, and he otherwise makes general, non

specific allegations of falsification of other records. Compl. at 2, ECF No. 1. Although HIPAA

establishes standards and regulations to protect the privacy and accuracy of medical records, and

it prohibits the wrongful disclosure of unique health identifiers or individually identifiable health

information, it does not provide a private right of action. 42 U.S.C. § 1320d-6 (2018); see, e.g.,

Stewart v. Parkview Hosp., 940 F.3d 1013, 1015 (7th Cir. 2019); Garmon v. Cty. ofLos Angeles,

828 F.3d 837,847(9th Cir. 2016); Doddv. Jones, 623 F.3d 563, 569(8th Cir. 2010); Wilkerson v.

Shinseki,606 F.3d 1256, 1267 n.4(10th Cir. 2010); Miller v. Nichols,586 F,3d 53, 59-60(1st Cir.

2009); Acara v. Banks, 470 F.3d 569, 572 (5th Cir. 2006)(per curiam); Tarpley v. Pierce, No.

GLR-17-3267, 2018 WL 4616058, at *10(D. Md. Sept. 26, 2018)(holding that because there is

no private right of action under HIPAA,there was no viable HIPAA claim based on the presence

of a correctional officer during a medical appointment). Bigham does not define the acronym


                                                 17
          Case 8:20-cv-00345-TDC Document 36 Filed 01/22/21 Page 18 of 19



"OIHS/OTS" or explain why failing to comply with it would violate the Constitution or federal

law. Finally, even if Bigham had identified a viable legal claim, Esianor has submitted a

declaration denying any falsification of records, and Bigham, who has not even identified the

specific information he deems to be false, has provided no specific facts that would create a

genuine issue of material fact on this issue. The Court will therefore grant the Motion on these

claims.


       Bigham alleges that he was and remains in fear of retaliation by prison officials should he

file an ARP because he has seen medical and correctional staff"teamQ-up with each other to apply

or impose acts ofretaliation" on inmates. Compl. Ex.2 at 1,ECF No. 1-2. To the extent that this

allegation was intended to assert a separate cause of action, it is most fairly construed as a claim

that he suffered retaliation for exercising his First Amendment rights. "The First Amendment right

to free speech includes not only the affirmative right to speak, but also the right to be free from

retaliation by a public official for the exercise of that right." Suarez Corp. Indus, v. McGraw, 202

F.3d 676, 685 (4th Cir. 2000). To state a claim of retaliation for exercising First Amendment

rights, a plaintiff must show that(1)the plaintiff engaged in protected First Amendment activity;

(2) the defendant took some action that adversely affected the First Amendment rights; and (3)

there was a causal relationship between the protected activity and the defendant's conduct. See

Constantine v. Rectors & Visitors ofGeorge Mason Univ.,411 F.3d 474,499(4th Cir. 2005). An

action adversely affects a plaintiffs First Amendment rights if it would "deter a person ofordinary

firmness from the exercise of First Amendment rights." Martin v. Duffy, 858 F.3d 239, 249 (4th

Cir. 2017)(quoting Constantine, 411 F.3d at 500).

          Bigham has neither alleged nor offered evidence of any facts to support such a claim. He

has not alleged that he was actually threatened with retaliation if he filed an ARP request, or that


                                                 18
         Case 8:20-cv-00345-TDC Document 36 Filed 01/22/21 Page 19 of 19



he was actually subjected to retaliatory action. More importantly, regardless of whether he filed

an ARP,he has exercised his First Amendment rights by filing the present case, and any failure to

file an ARP is not preventing the Court fi-om considering his claims. In the absence of facts that

could demonstrate actual retaliatory action by Defendants or a causal link between protected First

Amendment activity and a materially adverse action against him, any First Amendment retaliation

claim must be dismissed.

       Finally, although Bigham makes brief mention of the Americans with Disabilities Act

("ADA"), which prohibits the exclusion of qualified individuals with disabilities from

participation in or receiving the benefits of the services, programs, or activities of a public entity,

42 U.S.C. § 12132, he provides no facts supporting any plausible claim of a violation of this

provision. Accordingly, any ADA claim must be dismissed.

                                          CONCLUSION


       For the foregoing reasons, the Wexford Defendants' and the Corizon Defendants' Motions

to Dismiss or, in the Alternative, Motions for Summary Judgment, will be granted. A separate

Order shall issue.




Date: January 22,2021
                                                       THEODORE D. CHUANi
                                                       United States District Judge




                                                  19
